Appeal by the People from so much of an order of the County Court of Kings County, which dismisses certain counts of indictment 1892/1947, and from so much of an order which dismisses certain counts of indictment 1951/1947, on the ground that the evidence before the Grand Jury was insufficient, if unexplained or uncontradicted, to warrant a conviction by a trial jury. Order with respect to indictment 1892/1947 modified on the law by inserting in the first ordering paragraph after the word “ numbered ” the figure “ 1 ”, and after the figure “ 3 ”, the figures “ 4, 17, 19, 21, 23, 25, 27, 29, 31, 33 ”. As so modified, the order, insofar as appealed from, is affirmed. Order with respect to indictment 1951/1947 modified on the law by inserting in the first ordering paragraph after the figure “ 11 ”, the words “ and as to counts 1, 3, 9, and 13 ”. As so modified, the order, insofar as appealed from, is affirmed. Count 1 of indictment 1892/1947 is described in People v. Rabinowitz (post, p. 793), decided herewith. Count 1 of indictment 1951/1947 is described in People v. Salpeter (post, p. 794), decided herewith. The remaining counts in both indictments charge that respondent was guilty of substantive violations of section 331 of the Insurance Law. It was error to dismiss the counts of the indictments mentioned for the reasons stated in People v. Rabinowitz (post, p. 793), decided herewith. Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur. [196 Misc. 304.]